DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.
 
Claim Interpretation
For the sake of expediting prosecution, Examiner has provided depictions of linear and radial/axial gradients in 3D volumes below in order to clarify how the claim language is interpreted. As amended, Claim 17 currently recites “the concentration … decreases in a plane normal to an outer surface of the multilayered element”.


    PNG
    media_image1.png
    161
    403
    media_image1.png
    Greyscale


In Drawing (b) above, there is a linear gradient along the y-axis. There are x-y and y-z planes that vary the concentration in a plane normal to a surface of the element and vary the concentration monotonically.
The original disclosure does not reference the invention in terms of the claimed plane and thus the broadest reasonable interpretation of the claim is giving its plain meaning as the plain meaning is consistent with the Specifications.  The interpretation of “plane” is not limited to infinite dimensionality, but rather includes finite dimensions of extent.  The claim limits concentrations “in a plane” as decreasing “without increasing” which is an impossible structure if “plane” was taken to have an infinite extent as the plane would necessarily include the boundaries of the multilayered optical element itself.  The element-air boundary would necessarily include an increase in the gradient in the plane.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 7,002,754 to Baer et al. (hereinafter Baer; cited by Applicant).  Baer properly incorporates U.S. Pat. No. 6,582,807.
Regarding claims 17, Baer teaches a multilayered gradient optical element (Fig. 16), comprising: a thermoformed multilayered polymer material (col. 9, ln. 38-col. 10, ln. 61 & col. 11, ln. 58-col. 12, ln. 13) comprising a consolidated plurality of extruded polymer films (col. 9, ln. 38-col. 10, ln. 61 & col. 11, ln. 58-col. 12, ln. 13) having varying concentrations of at least one optical additive (miscible polymers described in incorporated US 6,582,807: “"polymeric composite material" as used in the present application denotes a combination of a polymeric material with at least one more material dispersed therein”) such that the material has a gradient in at least one optical property (refractive index; col. 9, ln. 38-col. 10, ln. 61 & col. 11, ln. 58-col. 12, ln. 13), wherein the concentration of the at least one optical additive in the plurality of films decreases in a plane normal to an outer surface of the multilayered element without increasing to define the gradient (see chart of edge distance vs. refractive index in Fig. 16).

    PNG
    media_image2.png
    234
    192
    media_image2.png
    Greyscale

Regarding claim 18, Baer teaches wherein the plane extends transverse to a thickness of the multilayered element to define the gradient properties (see annotates Fig. 16 above).
 Regarding claim 19, Baer teaches the optical properties comprises at least one of absorption, reflection, refraction (col. 9, ln. 38-col. 10, ln. 61 & col. 11, ln. 58-col. 12, ln. 13), transmission, polarization, and/or scattering. 
Regarding claim 20, Baer teaches the plurality of films are consolidated by stacking films and laminating the films under pressure and/or vacuum to obtain a flat multilayered sheet (“co-extrusion”, “the refractive index of the composite can be varied mechanically via pressure, tension, compression or shear stresses”; col. 8, ln. 63-col. 9, ln. 2).
Regarding claim 21, Baer teaches the films are stacked in ordered layers to form a hierarchical multilayered gradient material; and wherein adjacent films are selected to exhibit progressively different optical properties (col. 9, ln. 38-col. 10, ln. 61 & col. 11, ln. 58-col. 12, ln. 13).  
Regarding claim 22, Baer teaches the at least one optical additive is substantially non-migratory upon consolidation of the films to provide the layers of the material with finite optical additive concentrations defined by the concentrations of the at least one optical additive in the 
Regarding claim 23, Baer teaches each layer has a thickness of from about 5 nm to about 1,000 nm (col. 5, ln. 7-26).
Regarding claim 24, Baer teaches from 5 to about 100,000 films are consolidated (col. 5, ll. 27-44).
Regarding claim 25, Baer teaches the extruded polymer films include a polymer component and the polymer component-is selected from the group consisting of polyethylene naphthalate, an isomer thereof, a polyalkylene terephthalate, a polyimide, a polyetherimide, a styrenic polymer, a polycarbonate, a poly(meth)acrylate, a cellulose derivative, a polyalkylene polymer, a fluorinated polymer, a chlorinated polymer, a polysulfone, a polyethersulfone, polyacrylonitrile, a polyamide, polyvinylacetate, a polyether-amide, a styrene-acrylonitrile copolymer, a styrene-ethylene copolymer, poly(ethylene-1,4- cyclohexylenedimethylene terephthalate), polyvinylidene difluoride, an acrylic rubber, isoprene, isobutylene-isoprene, butadiene rubber, butadiene-styrene-vinyl pyridine, butyl rubber, polyethylene, chloroprene, epichlorohydrin rubber, ethylene-propylene, ethylene-propylene-diene, nitrile-butadiene, polyisoprene, silicon rubber, styrene- butadiene, urethane rubber, and polyoxyethylene, polyoxypropylene, and tetrafluoroethylene hexafluoropropylene vinylidene (THV), aromatic polyesters, aromatic polyamides, ethylene norbornene copolymers and blends thereof (PC and PMMA, Fig. 16).  
Regarding claim 26, Baer teaches the matrix polymer material comprises a polycarbonate (Fig. 16).
Regarding claim 27, Baer teaches the at least one optical additive exhibit nonlinear optical effects, the nonlinear optical effects comprising at least one of absorption, reflection, 
Regarding claim 28, Baer teaches the optical additive is an organic or inorganic dye, pigment, and/or nanomaterial (“components comprising the layers in accordance with the present invention can include organic or inorganic materials designed to increase or decrease the refractive index of the component, including nanoparticulate materials”; col. 6, ll. 55-60).
Regarding claim 29, Baer teaches at least one of an axial or radial gradient of optical properties (col. 9, ln. 38-col. 10, ln. 61 & col. 11, ln. 58-col. 12, ln. 13).
  Regarding claim 30, Baer teaches each of the polymer films containing the at least one optical additive abutting another of the polymer films including the at least one optical additive (Fig. 16).
Regarding claims 31 and 32, Baer teaches a multilayered gradient optical element (Fig. 16), comprising: a plurality of extruded polymer films having varying concentrations of at least one optical additive (col. 9, ln. 38-col. 10, ln. 61 & col. 11, ln. 58-col. 12, ln. 13) such that when the polymer films are consolidated to form a thermoformed multilayered polymer material the polymer material has a gradient in at least one optical property (col. 9, ln. 38-col. 10, ln. 61 & col. 11, ln. 58-col. 12, ln. 13), wherein the varying concentrations of the at least one optical additive are blended in the same polymer matrix material to form all the polymer films (“In accordance with the present invention, (a) and (a.sub.i) can be the same or different thermoplastic materials. Likewise, (b) and (b.sub.i) can be the same or different thermoplastic materials. Further, components (a) and (b) may be the same materials chemically, as long as they can form distinct layers exhibiting different refractive indexes, by virtue of secondary physical differences, such as conformational differences of the polymeric structure, differences resulting from different processing conditions such as orientation, or molecular weight differences”; col. 7, ll. 44-53).
Regarding claims 33 and 35, Baer teaches wherein every individual layer of each polymer film includes the at least one additive (col. 9, ln. 38-col. 10, ln. 61 & col. 11, ln. 58-col. 12, ln. 13).  As two adjacent layers disclosed by Baer anticipate the claimed plurality of layers then it can be said that Baer’s disclosure anticipates “every individual layer of each polymer film includes the at least one additive”.  Further the refractive index range and increment of refractive index changes implicitly requires there to be at least two layers each having a concentration of additive.
Regarding claims 34 and 36, Baer teaches only one polymer matrix material is used to form the entire multilayered element (“In accordance with the present invention, (a) and (a.sub.i) can be the same or different thermoplastic materials. Likewise, (b) and (b.sub.i) can be the same or different thermoplastic materials. Further, components (a) and (b) may be the same materials chemically, as long as they can form distinct layers exhibiting different refractive indexes, by virtue of secondary physical differences, such as conformational differences of the polymeric structure, differences resulting from different processing conditions such as orientation, or molecular weight differences”; col. 7, ll. 44-53).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

ConclusionAny inquiry concerning this communication or earlier communications from the examiner should 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872